JEAN E. WILLIAMS
Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

CAITLIN CIPICCHIO, Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-305-0503 || 202-305-0506 (fax)
Caitlin.Cipicchio@usdoj.gov

Counsel for Federal Defendants

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

NATIVE VILLAGE OF NUIQSUT et al.,                 )
                                                  )
         Plaintiffs,                              )
                                                  ) Case No. 3:19-cv-00056-SLG
             v.                                   )
                                                  ) NOTICE OF
BUREAU OF LAND MANAGEMENT et al.,                 ) SUBSTITUTION
              Federal Defendants,                 ) OF COUNSEL
                                                  )
                   and                            )
                                                  )
CONOCOPHILLIPS ALASKA, INC.                       )
                                                  )
              Intervenor Defendant.               )
                                                  )




Native Village of Nuiqsut et al. v. BLM et al.,
Case No. 3:19-cv-00056-SLG



            Case 3:19-cv-00056-SLG Document 45 Filed 12/17/19 Page 1 of 2
         Notice is hereby given that Caitlin Cipicchio enters her appearance as counsel

of record for Federal Defendants in the above-captioned matter, in substitution for

John S. Most. Service of any papers by United States mail should be addressed to

the Post Office box indicated in the signature block below. Express deliveries, such

as FedEx, should be addressed as follows:

                  Caitlin Cipicchio
                  150 M St NE # 31801
                  Washington, D.C. 20002
                  (202) 305-0503

         Respectfully submitted this 17th day of December, 2019

                                                  JEAN WILLIAMS
                                                  Deputy Assistant Attorney General
                                                  United States Department of Justice
                                                  Environment and Natural Resources Div.

                                                  /s/ Caitlin Cipicchio
                                                  CAITLIN CIPICCHIO, Trial Attorney
                                                  Natural Resources Section
                                                  P.O. Box 7611
                                                  Washington, D.C. 20044
                                                  202-305-0503 || 202-305-0506 (fax)
                                                  Caitlin.Cipicchio@usdoj.gov

                                                  Counsel for Federal Defendants




Native Village of Nuiqsut et al. v. BLM et al.,
Case No. 3:19-cv-00056-SLG



            Case 3:19-cv-00056-SLG Document 45 Filed 12/17/19 Page 2 of 2
